DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 3 December 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-14, 16-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-10, 12 and 15-19 of U.S. Patent No. 10,895,853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-6, 8-14, 16-22 and 24 define an obvious variation of the invention claimed in U.S. Patent No. 10,895,853 B2.  Claims 1-6, 8-14, 16-22 and 24 of the instant application are anticipated by patent claims 1, 2, 5-10, 12 and 15-19 in that claims 1, 2, 5-10, 12 and 15-19 of the patent contain all the limitations of claims 1-6, 8-14, 16-22 and 24 of the instant application.  Claims 1-6, 8-14, 16-22 and 24 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,838,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-24 define an obvious variation of the invention claimed in U.S. Patent No. 10,838,375 B2.  Claims 1-24 of the instant application are anticipated by patent claims 1-18 in that claims 1-18 of the patent contain all the limitations of claims 1-24 of the instant application.  Claims 1-24 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 14-21 and 25-30 of copending Application No. 17/116,514 (reference application). Although the claims at issue are application claims 1-24 define an obvious variation of the invention claimed in copending Application No. 17/116,514 (reference application).  Claims 1-24 of the instant application are anticipated by copending reference application claims 1, 3-11, 14-21 and 25-30 in that claims 1, 3-11, 14-21 and 25-30 of the copending reference application contain all the limitations of claims 1-24 of the instant application.  Claims 1-24 of the instant application therefore are not patentably distinct from the copending reference application claim and as such are unpatentable for obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to predictive building control in general:
	USPN 7,904,209 B2 to Podgorny et al.
		US Pub. No. 2019/0309978 A1 to SONG et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        25 March 2022